Citation Nr: 9916834	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served from December 1941 until his death in May 
1942.  






The appellant was not furnished an opportunity to appeal the 
adverse finding that she was not the surviving spouse of the 
veteran until 1995 at which time the case was developed for 
appellate review. 

This case was before the Board in September 1998 at which 
time it was remanded for additional development of the 
evidence.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Prior to his death in 1942, the veteran and the appellant 
resided in the Philippines.  

2.  The appellant's contradictory statements with respect to 
her marital status prior to the veteran's death in 1942 are 
not credible.  

3.  There is insufficient evidence of record to establish a 
ceremonial marriage between the appellant and the veteran at 
any time prior to his death.  

4.  Common-law marriages are not recognized under the law of 
the Philippines.  

5.  There is insufficient evidence of record to establish for 
VA purposes a deemed valid marriage between the appellant and 
the veteran prior to his death.  





CONCLUSION OF LAW

There is no legal basis by which the appellant may be 
recognized as the veteran's surviving spouse for VA purposes.  
38 U.S.C.A. § 101 (3) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.1(j), 3.50, 3.52. (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a 1949 application for VA benefits on behalf of her 
daughter, the appellant stated that she had never been 
married to the veteran, but that her daughter was the 
veteran's child.  She stated that while she and the veteran 
lived together and had planned to marry, they were unable to 
do so due to the outbreak of World War II.  She also 
furnished supporting lay affidavits to this effect.  

In subsequent correspondence and statements over the years 
the appellant reported that she had participated in two 
marriage ceremonies with the veteran prior to his death, one 
in 1939 and one in 1941.  She again furnished supporting lay 
statements in this regard.  There is no official 
documentation or verification of either alleged ceremonial 
marriage in the record.  

In conjunction with the current appeal, a field examination 
was conducted by the RO in September 1997 to determine, in 
part, if the appellant's relationship to the veteran prior to 
his death in 1942 could be considered a deemed valid marriage 
for VA purposes.  

In sworn testimony given to the field examiner in September 
1997, the appellant testified that she had never had a 
ceremonial marriage to the veteran.  She further stated that 
she had been advised by the person who assisted her with her 
earlier claims to put that false information on the 
application because otherwise the VA would not pay her the 
benefits she was seeking as the veteran's spouse.  

In its remand of September 1998, the Board noted that the 
appellant's September 1997 sworn testimony, no longer even 
suggested that the appellant could be considered as the widow 
of the veteran under Philippines' law, since she no longer 
claimed to have married the veteran in a ceremonial marriage 
prior to his death and since the Philippines does not 
recognize common-law marriages.  

The Board construed the appellant's sworn testimony in 
September 1997 to represent a withdrawal of that part of her 
claim for benefits which had been based on the factual 
question of whether or not there had, in fact, been a 
ceremonial marriage prior to the veteran's death.  With the 
appellant's concession that there was never a ceremonial 
marriage, there was no longer any issue of fact to be decided 
with respect to that theory of entitlement.  

The Board further noted that the only remaining legal avenue 
leading to the benefit sought by the appellant was if the 
appellant's relationship with the veteran prior to his death 
could be construed as a deemed valid marriage for VA 
purposes, and the Board construed the claimant's appeal to be 
limited to the deemed valid marriage issue.  

Following the Board's remand, the appellant furnished a 
signed statement, dated in October 1998, that contradicted 
her 1997 testimony to the field examiner that there was never 
any ceremonial marriage.  She again stated that she had 
married the veteran in ceremonial marriages in 1939 and again 
in 1941; thus again raising the issue of whether she was the 
veteran's legal widow under the law of the Philippines.  

The appellant also stated that she had participated in the 
two marriage ceremonies, because she knew that common law 
marriages were not recognized in the Philippines.  No 
supporting documentation of the alleged ceremonial marriages 
was furnished by the appellant.  

Criteria

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried. 
38 U.S.C.A. § 101(3).  

Under 38 C.F.R. § 3.50, the term "surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j)).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be "deemed valid" if certain legal requirements are met. 38 
U.S.C.A. § 103(a).  Pertinent regulations provide that an 
attempted marriage, such as a common-law marriage, will be 
"deemed valid" if: 

(a) the attempted marriage occurred one year or more before 
the veteran died; and 



(b) the claimant entered into the marriage without knowledge 
of the impediment; and 

(c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) 
no other claimant has been found to be entitled to gratuitous 
VA death benefits.  38 C.F.R. § 3.52.  

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
In that opinion, the General Counsel held that § 103(a) of 
Title 38, United States Code, provides in part that, where it 
is established that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriage constitutes a "legal impediment" to 
such a marriage for purposes of that section.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), in Dedicatoria v. Brown, 8 Vet. App. 441 (1995), 
interpreted 38 C.F.R. § 3.52 to require that the 
determination of the appellant's knowledge with respect to 
the legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time the invalid 
marriage was contracted.  




In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common-law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  The fact that such 
knowledge was later acquired is not relevant.  The matter of 
the appellant's state of mind and knowledge is a factual 
determination and will be made without need for resolution of 
the question as to whether a legal impediment actually 
existed.  

Analysis

At various times since 1949, the appellant had alleged and 
provided her own supporting statements with reference to 
marriage ceremonies said to have been conducted between her 
and the veteran in 1939 and/or 1941.  

These purported marriage ceremonies were never documented or 
verified by any official source or credible evidence of 
record.  The only evidence of the claimed ceremonial 
marriages was the appellant's own self serving statements and 
supporting affidavits which she furnished.  However, even 
this evidence was internally inconsistent as it related to 
the dates of the purported marriage ceremonies.  

Further, there are also of record the contradictory 
statements made by the appellant in 1949 and 1997 that she 
never entered into a ceremonial marriage with the veteran 
prior to his death.  She has also furnished supporting lay 
statements that there was no marriage ceremony, statements 
which directly contradict the other lay statements she 
furnished stating that there was a marriage ceremony.  

While the appellant claims that she is the unremarried 
surviving spouse of the veteran on the basis of alleged 
ceremonial marriages conducted in the Philippines in 1939 and 
1941, her claims to this effect are not credible.  In this 
regard, the Board again notes that in her initial contact 
with VA on behalf of her daughter in 1949, and in her 
statement in September 1997, she reported that she and the 
veteran had never entered into a ceremonial marriage prior to 
his death in 1942.  Her contradictory statements in this 
matter render her claim of a ceremonial marriage of no 
probative value and there is no other credible evidence of 
record to establish such marriage.  

The evidence of record fails to establish that the veteran 
and the claimant had been parties to a ceremonial marriage 
prior to his death.  Thus, under Philippine law, the claimant 
may not be recognized as the legal widow of the veteran. 

The remaining question for consideration is whether the 
cohabitation of the veteran and the appellant, described as a 
"common-law" marriage, may be considered a "deemed valid" 
marriage for purposes of VA death benefits.  The Court in 
Sandoval v. Brown, 7 Vet. App. 7, 10 (1994), stated "it is 
uncontested that the Republic of the Philippines does not 
recognize common-law marriage."  Since common-law marriages 
are not recognized in the Philippines, the lack of a 
ceremonial marriage in the Philippines creates a legal 
impediment to a valid marriage.  In order for such attempted 
marriage to be considered "deemed valid" for VA purposes, 
it would have to be shown, in part, that the appellant was 
unaware of said legal impediment at the time she entered into 
the "marital arrangement" in question.  

Thus, even though the appellant may be able to establish a 
deemed-valid common-law marriage under 38 U.S.C.A. § 103(a) 
and 38 C.F.R. § 3.52 in a jurisdiction which does not 
recognize common-law marriage, the evidence must first show 
that the appellant in fact entered into a relationship which 
would have constituted a valid marriage, but for the legal 
impediment.

In Colon v. Brown, 9 Vet. App. 104 (1996), the Court, 
referring to its decision in Sandoval, indicated that VA had 
failed to comply with 38 C.F.R. § 3.205(c) by neither 
providing the appellant with an opportunity to submit a 
signed statement that she had no knowledge of the impediment 
to the marriage nor, assuming the submission of such a 
statement, presenting "information to the contrary."

In its remand of September 1998, the Board provided the 
appellant with the opportunity to furnish such statement as 
referenced in Colon; however, the October 1998 statement 
furnished by the appellant showed that she was, in fact, 
aware of the impediment and thus, that she did not meet one 
of the criteria necessary for a "deemed valid" marriage for 
VA purposes.  

Thus, in the present case, it is neither contended nor shown 
that the appellant was unaware of the legal impediment at the 
time she entered into her marital arrangement with the 
veteran.  Further, while the appellant's statements with 
respect to whether or not a ceremonial marriage was conducted 
are contradictory, they are consistent in their recognition 
of the legal requirement of a ceremonial marriage for a 
marriage to be valid in the Philippines.  

As discussed above, for VA purposes, a marriage is "deemed 
valid" if the claimant entered the marriage without knowledge 
of the impediment.  38 C.F.R. § 3.52  The Court has 
interpreted this regulation to require that the determination 
of a claimant's knowledge with respect to the legal 
impediment must be viewed in terms of what the appellant's 
state of mind was at the time that the invalid marriage was 
contracted.  See Dedicatoria.  Here, it is shown that the 
appellant was aware of  the need for a ceremonial marriage at 
the time she entered into the invalid marriage.  Thus, she 
does not meet the VA criteria for a "deemed valid" 
marriage.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefit sought on 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

